The opinion of the court was delivered by
Rogers, J.
I cannot distinguish this, from the case of the Commonwealth for the use of Gurney’s executors against Alexander, *47814 Serg. & Rawle, 257. The 11th section of the act of 1806¡, Was not intended to prohibit the sale of an undivided interest in an entire tract of land, nor has the plaintiff in error, so construed the law. After having himself sold the share of Henry Comfort, he now seeks to throw the prior incumbrances on the .vendee of the sheriff. This cannot be,,as has been repeatedly decided. The sheriff’s vendee takes the land, discharged of the liens of incum-brances, unless it be in certain excepted cases, of which this is not one. Whether the lien creditors of Jacob Comfort are entitled to the whole price for which the interest of Henry Comfort was sold or to a proportional part, it is unnecessary to decide. Henry Comfort, or his creditors, would be undoubtedly entitled to a contribution, but in what way this may be effected, has not been settled.
Judgment reversed, and a venire de novo awarded.